Case 0:18-cv-61047-UU Document 69 Entered on FLSD Docket 04/19/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

                      CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

   UNITED STATES OF AMERICA,

                  Plaintiff,

                          v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA and
   THEODORE GRADEL, individuals,

                  Defendants.

    PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE TO EXCLUDE
           TESTIMONY OF ANECDOTAL SAFETY AND/OR EFFICACY

        The government hereby files its reply in support of its motion to exclude anecdotal
 testimony about the safety and/or efficacy of the stromal vascular fraction (“SVF”) product
 manufactured by Defendants.
                                           ARGUMENT
        Under Federal Rule of Evidence (“F.R.E.”) 401, “evidence is relevant if it has the tendency
 to make the existence of any fact that is of consequence to the determination of the action more
 probable or less probable than it would be without the evidence. Dallis v. Aetna Life Ins. Co., 768
 F.2d 1303, 1305 (11th Cir. 1985). “Irrelevant evidence is not admissible.” F.R.E. 402.
        As an initial matter, Defendants do not identify any question of fact or law to which
 anecdotal testimony from patients, treating physicians, or others about their individual experiences
 with the SVF product would be relevant. See generally Defs.’ Opp’n to Pl.’s Mot. in Limine to
 Excl. Evidence of Anecdotal Safety and/or Efficacy (D.E. 66) (“Defs.’ Opp’n”). Defendants do
 not identify—because they cannot—how anecdotal evidence could resolve the government’s
 allegations that injunctive relief is necessary to prevent Defendants from violating the Federal
 Food, Drug, and Cosmetic Act (“FDCA”), or the Defendants’ claims that their activities should be
Case 0:18-cv-61047-UU Document 69 Entered on FLSD Docket 04/19/2019 Page 2 of 3



 protected by a regulatory exception. Pl.’s Mot. in Limine to Excl. Evidence of Anecdotal Safety
 and/or Efficacy (D.E. 58) (“Pl.’s MIL”) at 1-3. Defendants instead focus on the government’s
 citation to an opinion that references a jury trial, and the fact that the government previously has
 discussed adverse medical events experienced by Defendants’ patients.
        In response to Defendants’ first point, irrelevant evidence is inadmissible, regardless of
 who acts as the finder of fact. 1 See F.R.E. 402. Further, the existence of a jury is not necessary
 for a court to exclude evidence under Rule 403, which provides that even relevant evidence may
 be excluded “if its probative value is substantially outweighed by a danger of one or more of the
 following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,
 or needlessly presenting cumulative evidence.” F.R.E. 403 (emphasis added); see also Dallis, 768
 F.2d at 1305. Certainly the Court can choose to exclude evidence at a bench trial under Rule 403
 if the evidence’s probative value is substantially outweighed by a danger of undue delay or a waste
 of time. See Gulf States Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th Cir. 1981)
 (“Excluding relevant evidence in a bench trial because it is cumulative or a waste of time is clearly
 a proper exercise of the judge’s power, but excluding relevant evidence on the basis of ‘unfair
 prejudice’ is a useless procedure.”).
        Second, while the government cited in its pleadings to records of adverse events, the
 government did not do so to establish violations of the FDCA. Instead, those citations illustrated:
 (1) that the dangers resulting from Defendants’ illegal behavior are more than theoretical; and (2)
 that Defendants’ knowledge of these adverse events was not enough to stop Defendants’ activity.
 A failure to cease violative conduct in light of such adverse event reports is probative as to whether
 Defendants are likely to continue their illegal behavior in the absence of an injunction. See, e.g.,
 Pl.’s Mot. for Summ. J. and Supp. Mem. of Law (D.E. 42) at 10 (“Evidence of patient harm is not
 required to establish a violation of the FDCA or to obtain an injunction to stop those violations.
 But here, the Government’s concerns are very real.”); id. at 28 (“These adverse events, known
 risks, and FDA warnings have not stopped Defendants’ illegal conduct.”); Compl. at ¶ 45
 (describing records documenting adverse events occurring after treatment with Defendants’ SVF
 product). Thus, the government was justified in bringing to the Court’s attention evidence that
 Defendants knew of adverse events linked to their products. In any event, and as evidenced by the

 1
    The government notes that as of the date it filed its Motion in Limine, the parties had not yet
 filed their Joint Motion to Withdraw Jury Demand (D.E. 65).

                                                   2
Case 0:18-cv-61047-UU Document 69 Entered on FLSD Docket 04/19/2019 Page 3 of 3



 government’s witness list in this matter (see Joint Pretrial Stipulation, D.E. 55, at 18-20), the
 government does not intend to call any patients, treating physicians, or others to testify about their
 individual experiences with SVF.
        Finally, the government does not seek to prove that Defendants are “lawless renegades,”
 as they claim (Defs.’ Opp’n at 3); rather, the government seeks to establish that Defendants
 violated the FDCA, that Defendants have not met their burden as to any relevant exception, and
 that Defendants are likely to continue their violations absent an injunction. See Pl.’s MIL at 1-3.
 Anecdotal evidence that Defendants’ unapproved, experimental drug apparently did not harm
 certain customers simply is not relevant to any issue before the Court.
                                           CONCLUSION
        Because anecdotal testimony related to safety or efficacy of Defendants’ SVF product will
 not resolve any factual or legal matter at issue in this case, and because such testimony will
 inevitably lead to a waste of time and resources, such testimony should not be allowed at trial.

  DATED: April 19, 2019.                                 Respectfully Submitted,

  JOSEPH H. HUNT                                         ARIANA FAJARDO ORSHAN
  Assistant Attorney General                             UNITED STATES ATTORNEY

  AUGUST E. FLENTJE                                      JAMES A. WEINKLE
  Acting Deputy Assistant Attorney General               Assistant United States Attorney
  Civil Division                                         Florida Bar No. 0710891
                                                         99 N.E. 4th Street, Suite 300
  GUSTAV W. EYLER                                        Miami, Florida 33132
  Acting Director                                        Tel.: 305.961.9290
  Consumer Protection Branch                             Email: James.Weinkle@usdoj.gov

  ALAN PHELPS
  Assistant Director

  ROGER J. GURAL
  Roger J. Gural
  Trial Attorney
  Consumer Protection Branch
  United States Department of Justice
  P.O. Box 386
  Washington, DC 20044
  Tel.: 202.307.0174
  Email: roger.gural@usdoj.gov


                                                   3
